 Case 3:17-cv-01362 Document 1203 Filed 01/19/21 Page 1 of 5 PageID #: 41797




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

        Plaintiff,

 v.                                                Civil Action No. 3:17-01362
                                                   Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.

 CABELL COUNTY COMMISSION,

        Plaintiff,
                                                   Civil Action No. 3:17-01665
 v.                                                Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.


               NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
                MOTION FOR SUMMARY JUDGMENT RE NUISANCE

       Defendants respectfully submit the decision of the Sixth Judicial Circuit Court of South

Dakota in State of South Dakota ex rel. Ravnsborg v. Purdue Pharma L.P. et al., No. 32CIV18-

000065 (Exhibit A), as supplemental authority relevant to Defendants’ Motion for Summary

Judgment Re Nuisance (“Nuisance Motion,” Dkt. No. 1003–04).

       In the Purdue Pharma litigation, the State of South Dakota brought public nuisance claims

against the same distributors who are defendants in this case, alleging that the distribution of

prescription opioids created a public nuisance. The Circuit Court dismissed the State’s claims,

holding that “public nuisance law does not apply to cases involving the sale of goods” because

otherwise, “[n]uisance would [] become a monster that would devour in one gulp the entire law of


                                               1
 Case 3:17-cv-01362 Document 1203 Filed 01/19/21 Page 2 of 5 PageID #: 41798




tort.” Ex. A at 19, 23; see also id. at 18–24. The Circuit Court thus rejected liability under a public

nuisance theory “where one party had sold to another party a product that later is alleged to

constitute a nuisance.” Id. at 18:13–15.

       The Circuit Court’s decision further supports Defendants’ argument that Plaintiffs cannot

establish the elements of a public nuisance claim here. Dkt. No. 1004 at 8–13.


Dated: January 19, 2021

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Timothy C. Hester
Timothy C. Hester
Christian J. Pistilli
Laura Flahive Wu
Andrew P. Stanner
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5324
thester@cov.com
cpistilli@cov.com
lflahivewu@cov.com
astanner@cov.com

/s/ Paul W. Schmidt
Paul W. Schmidt
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, New York
Tel: (212) 841-1000
pschmidt@cov.com

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
                                                  2
 Case 3:17-cv-01362 Document 1203 Filed 01/19/21 Page 3 of 5 PageID #: 41799




FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
nicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Jennifer G. Wicht
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
emainigi@wc.com
lheard@wc.com
jwicht@wc.com
ahardin@wc.com

                                      3
 Case 3:17-cv-01362 Document 1203 Filed 01/19/21 Page 4 of 5 PageID #: 41800




Michael W. Carey (WVSB #635)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
David R. Pogue (WVSB #10806)
CAREY DOUGLAS KESSLER & RUBY PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
Facsimile: (304) 342-1105
mwcarey@csdlawfirm.com
sruby@cdkrlaw.com
rfranks@cdkrlaw.com
drpogue@cdkrlaw.com




                                        4
 Case 3:17-cv-01362 Document 1203 Filed 01/19/21 Page 5 of 5 PageID #: 41801




                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 19th day of January, 2021, the

foregoing “NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING MOTION FOR

SUMMARY JUDGMENT RE NUISANCE” was served using the Court’s CM/ECF system,

which will send notification of such filing to all counsel of record.

                                                         /s/ Timothy C. Hester
                                                         Timothy C. Hester (DC 370707)




                                                  5
